Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
Claims 1-20 remain for examination, wherein claim 1 is an independent claim.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 1 and 14-15, the phrase "one or more kinds" (lns.5-6 of cl.1; ln.2 of cl.14; and ln.2 of cl.15) renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "kinds"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). Proper amendment is necessary.
nickel oxide and iron oxide contained in the mixture”, and the claims 2 and 5 also recites “oxide ore is nickel oxide ore” (in mixture) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Since claim 3 depends on claim 2 and claims 6-7 depend on claim 5, they are also rejected. Since these claims need further clarification, they are not included in the following examination.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 16-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwasaki et al (US 8,333,823 B2, listed in IDS filed on 7/2/2019, thereafter US’823).

Regarding claims 16 and 19, US’823 specify applying underlying carbonaceous hearth material layer 44 in the manufacturing process (Fig.5, Col.7, lns.4-19, and col.14, lns.22-46 of Us’823), which reads on the limitation of applying carbonaceous reducing agent on a heath in advance as recited in the instant claims.
oC (Col.16, ln.43 to Col.15, ln.8 of US’823), which is within the claimed reduction temperature range of 1200-1450oC as recited in the instant claims.  

Claim(s) 1, 8-15 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harada Takao et al (JP-2012017526A, with English translation, listed in IDS filed on 12/21/2020, thereafter JP’526).
Regarding claim 1, JP’526 teaches a manufacturing process reducing metal in a rotary hearth furnace with agglomerated material containing powdery metal oxide and powdery carbonaceous material to obtain reduced metal (abstract, claims, and examples of JP’526), which reads on the oxide ore smelting method of reducing mixing of oxide ore and carbonaceous reducing agent as recited in the instant claim. JP’526 specify inhibition agent is scatter adding on the top of the agglomerated material (Abstract, Fig.1, and claims of JP’526), which reads on the surface deposition of oxidation inhibitor on mixture of oxide ore and carbonaceous reducing agent as recited in the instant claim. Since JP’526 teaches all of the essential manufacturing steps as recited in the instant claim, claim 1 is anticipated by JP’526.
Regarding claims 8-9, JP’526 specify applying oxidation inhibitor as surface deposition material and JP’526 specify 2O3 as the main components in the inhibitor (par.[0038] and [0057] of JP’526) and provides example having 5wt% anthracite as carbonaceous material in the inhibitor (par.[0075] of JP’526), which reads on the limitation of including 90 mass% oxide in the inhibitor as recited in the instant claims and carbonaceous reductant in the inhibitor as recited in the instant claim 9.
Regarding claims 10, 13-14, JP’526 specify applying powdery carbonaceous substance and powdery oxide in the inhibitor (par.[0038] and [0057] of JP’526) and JP’526 specify applying powdery anthracite as carbonaceous material in the inhibitor (par.[0075] of JP’526), which reads on the mixture including coal (cl.10); ash of the carbonaceous (cl.13), and coal ash (cl.14).
Regarding claims 11-12 and 18, JP’526 specify inhibition agent is scatter adding on the top of the agglomerated material (Abstract, Fig.1, and claims of JP’526) and JP’526 specify the sticking inhibitor (adhesion inhibitor) refers a substance scattered around the agglomerate or substance covering the surface of the agglomerate when the agglomerate is placed on the hearth (par.[0032] of JP’526).
Regarding claim 15, JP’526 specify powdery substance containing MgO, and Al2O3 as the main components in the inhibitor .

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Higuchi Takashi et al (JP-20070231418A, with English translation, listed in IDS filed on 10/12/2018, thereafter JP’418).
Regarding claim 1, JP’418 teaches a manufacturing process reducing metal in a horizontally hearth furnace with granulated material containing powdery metal oxide and different kind of granulated raw material including carbonaceous to obtain reduced metal (abstract, claim 4, and examples of JP’418), which reads on the oxide ore smelting method of reducing mixing of oxide ore and carbonaceous reducing agent as recited in the instant claim. JP’418 specify applying metal-oxide content fine raw material to cover the granulated raw material (Fig.1, 4, claim 8, and working examples of JP’418), which reads on the surface deposition of metal oxide on mixture of oxide ore and carbonaceous reducing agent as recited in the instant claim. Since JP’418 teaches all of the essential manufacturing steps as recited in the instant claim, claim 1 is anticipated by JP’418.
Regarding claim 4, JP’418 specify iron oxide content raw material is applied to the reduction process (cl.6, par.[0005] and working examples of JP’418), which reads on the iron oxide as surface deposition material as recited in the instant claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over US’823 in view of Fuji et al (US 6,129,777, thereafter US’777).
Regarding claim 4, US’823 specify including iron-bearing and nickel-bearing ore (Col.8, lns.31-54 of US’823) as metallic oxide material. But US’823 does not specify applying metal oxide as deposition material. US’777 teaches a process of Reduction of the iron oxide agglomerates by the carbonaceous material proceeds from the surface of the agglomerates in view of the heat transfer (Abstract and Col.1, lns.36-53 of US’777). US’777 teaches iron oxide from re-oxidation of metallic iron is deposited on the surface layer of oxide agglomerates in order to control the reduction ratio of the waste gas from the burner for Fe or FeO equilibrium (Col.3, lns.32-40 of US’777). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply iron oxide as surface deposit material as demonstrated by US’777 in the process of US’823 in order to control the reduction ratio of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.